Citation Nr: 1045264	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 until December 
1990.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran provided testimony at a February 2009 hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding is of record.

In an April 2009 decision, the Board reopened a claim of 
entitlement to service connection for bilateral hearing loss.  
Left ear hearing loss was granted, and right ear hearing loss was 
denied.  Accordingly, the issue has been recharacterized as set 
forth on the title page of the instant decision.  The Board in 
April 2009 also 
denied a claim of service connection for bilateral tinnitus.  The 
Veteran appealed the portion of the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
March 2010 Order, the Court granted a Joint Motion for Remand and 
remanded the matter to the Board for action consistent with such 
motion.  

The Veteran has submitted additional evidence directly to the 
Board since the time of certification.  This evidence was 
submitted with a waiver of RO adjudication, and therefore may be 
considered by the Board in the first instance.

The Board notes that the Veteran has filed a notice of 
disagreement with the evaluations assigned for his bilateral knee 
disabilities, but it does not appear that a Statement of the Case 
has yet been issued.  Thus, these issues are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's current right ear hearing loss is related to active 
service.

2.  The preponderance of the evidence indicates that the 
Veteran's current tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claims for service connection for 
right ear hearing loss and tinnitus.  Therefore, no further 
development with respect to the matter decided herein is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 
C.F.R. § 3.159 (2010).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there 
be (1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The absence of any one element will result in the 
denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006).

Under VA regulations, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  
Moreover, it is noted that the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

Analysis

Right Ear Hearing Loss

The Veteran contends his right ear hearing loss is due to noise 
and other environmental exposure incurred during active service.  
Specifically, he stated at his February 2009 hearing that his 
hearing loss began while still in the Navy.  He believed such 
hearing loss was a result of working in close proximity to loud 
machinery, as well as being subjected to sudden pressure changes 
while onboard submarines during rapid surface tests.

In evaluating the claim, the Veteran's service treatment records 
have been reviewed.  Such records reflect that the Veteran first 
reported having "muffled" hearing in his left ear in about 
February1990, with inconsistent symptoms of "popping and 
clicking" and some indication of eustachian tube dysfunction.  
The Veteran stated in a March 1990 clinical record that he first 
noticed these symptoms concurrently with a cold lasting 3-4 
weeks.

On the authorized audiological evaluation in March 1990, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5







The remaining service treatment records do not show complaints or 
treatment referable to the ears.  The Veteran had a Medical Board 
Evaluation on an unrelated knee disorder and was discharged 
without a general separation examination.

With regard to the Veteran's contentions of in-service noise 
exposure, a review of his occupational history, as indicated in a 
Medical Surveillance Questionnaire associated with the service 
treatment records, reveals that between December 1986 and August 
1989, the Veteran served as duty engineer aboard the USS 
Waterford.  Additionally, a communication dated in July 2007 from 
fellow serviceman L.R. indicates that he served with the Veteran 
for two years and that during that time they worked in close 
proximity to heavy, loud machinery.  Because the above 
information is found to be consistent with the facts and 
circumstances of the Veteran's service, the Board concedes that 
the Veteran was exposed to noise during active service.  38 
U.S.C.A. § 1154(a).

Having determined that the Veteran was exposed to noise, the 
remaining question for consideration is whether such exposure 
resulted in a chronic right ear hearing loss disability.

Following separation from active service in 1990, the Veteran 
underwent a VA audiological evaluation in April 1991.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

0
0
0
5







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

In March 2007 the Veteran also underwent an audiological 
evaluation at a VA clinic which revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.



The Veteran submitted an audiogram report dated October 2009 
which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
45
55
70







The private examiner indicated in a January 2010 summary that the 
Veteran had a moderate to severe hearing loss in the right ear 
with a speech recognition score of 68 percent.  The private 
examiner further indicated that the Veteran's hearing problem 
seemed to have originated in the military.

In sum, the evidence of record demonstrates in-service ear noise 
and pressure exposure.  Moreover, the Veteran has reported a 
continuity of symptomatology.  As hearing loss is capable of lay 
observation, such reported his constitutes competent evidence in 
support of the claim.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Veteran's credibility is not in question 
here.  Finally, the evidence also contains competent findings 
linking in-service noise and pressure exposure to the Veteran's 
current right ear hearing loss.  No other competent evidence 
refutes such findings. Thus, resolving any doubt in the Veteran's 
favor, a grant of service connection is warranted for right ear 
hearing loss.  

Tinnitus

The Veteran also claims service connection for bilateral 
tinnitus.  Specifically, he claims that his tinnitus is a result 
of exposure to loud noises and also to rapid pressure changes 
during service.

As stated above, the record reflects that the Veteran first 
reported intermittent symptoms of "popping and clicking" during 
active service around the early part of 1990.  Tinnitus-like 
symptoms were again noted in February, March and April 1990.  
Post-service medical evidence indicates that the Veteran 
currently suffers from tinnitus, as confirmed by a September 2007 
letter from Dr. E.W., the Veteran's private physician.  The 
Veteran has reported a continuity of symptomatology, and, as 
discussed above, he is both competent and credible in this case.  
Additionally, a letter from a private audiologist dated August 
2009 indicates that the in-service incident which appears to have 
damaged the Veteran's hearing also could result in tinnitus.

Based on the above, the evidence of record demonstrates in-
service treatment, and further demonstrates a current diagnosis 
of tinnitus, with continuous symptoms and a medical opinion 
suggesting a link to service.  For these reasons, an allowance is 
in order here.  In so finding, the Board acknowledges the March 
2007 VA examiner's opinion in which it was concluded that the 
current tinnitus was not causally related to active service.  
Specifically, she found that the Veteran's tinnitus was 
inconsistent with the types of exposure to which the Veteran was 
subjected to during service.  

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the March 2007 
VA examiner did not account for the Veteran's reported continuity 
of symptoms.  

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 
5107(b)(West 2002)), the Board finds that the positive and 
negative evidence in this claim is in equipoise with respect to 
the claim for service connection for tinnitus and thus service 
connection is warranted.

						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for right ear hearing loss is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Entitlement to service connection for bilateral tinnitus is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.


REMAND

A review of the record reflects that the Veteran has filed a 
September 2009 notice of disagreement with the March 2009 denials 
of increased ratings for his bilateral knee disabilities.  It 
does not appear that a Statement of the Case has been issued on 
these issues although the RO inexplicably completed an Appeal 
Certification Worksheet concerning these issues.  Accordingly, 
the Board is required to remand these issues to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  After the RO has issued the SOC, the 
claims should be returned to the Board only if the Veteran 
perfects the appeal in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required by 
38 C.F.R. 
§ 19.26, including issuance of a Statement of 
the Case, so that the Veteran may have the 
opportunity to complete an appeal on these 
issues (if he so desires) by filing a timely 
substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


